Citation Nr: 0401396	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
osteoarthritis, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
instability due to postoperative residuals of anterior 
cruciate ligament (ACL) instability, currently rated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1988 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which awarded a 20 percent evaluation for 
postoperative ACL deficient right knee and a separate 10 
percent evaluation for osteoarthritis of the right knee.  
During the pendency of the appeal the RO granted a 40 percent 
evaluation for the right knee osteoarthritis and a 20 percent 
evaluation for the ACL deficiency of this knee.  This appeal 
for a higher rating remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran's hearing request made in his March 2003 
substantive appeal was later withdrawn in a signed hearing 
option sheet returned to the RO within the same month.


FINDINGS OF FACT

1.  The veteran's right knee osteoarthritis is manifested by 
subjective complaints of severe generalized right knee pain, 
weakness and stiffness with a range of motion on most recent 
examination of 32 degrees extension and 52 degrees flexion, 
with severe pain on all motion.

2.  The veteran's right knee disability due to postoperative 
residuals of anterior cruciate ligament (ACL) instability is 
manifested by objective evidence of lateral and medial 
instability present with negative anterior drawer sign and 
positive posterior drawer sign, with MRI evidence of 
subluxation, and functional deficits, productive of severe 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right knee osteoarthritis under Diagnostic Codes 5010-
5003 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5003, 5010, 5260-5261 
(2003).

2.  The criteria for a 30 percent evaluation, but no more, 
for right knee instability due to postoperative residuals of 
anterior cruciate ligament (ACL) instability have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussion in a July 
2002 rating, January 2003 decision and January 2003 statement 
of the case (SOC), of the applicable law and reasons for the 
denial of his claim.  In a letter dated in March 2002, the RO 
advised the veteran of the VCAA and of the responsibilities 
of the VA and the claimant are in developing the record.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, postservice VA records, VA examination and 
private medical records.  There is no indication that there 
are any outstanding medical records or other information that 
are relevant to this appeal.  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

In November 1994, the RO granted service connection for a 
postoperative right ACL deficiency of the right knee and 
assigned a 10 percent evaluation.  The veteran filed a claim 
for an increased rating in December 2001.

The veteran contends that he is entitled to a higher rating 
for his right knee disability because the disability has 
reached the point where knee replacement surgery has been 
discussed.  He has described problems such as pain that 
awakens him at night, numbness of the leg while at work and 
frequent problems with locking of his knee.  

Among the pertinent evidence submitted are VA treatment 
records from November 2001 through February 2002 showing 
treatment for complaints of chronic right knee pain.  A 
February 2002 VA MRI report revealed that the knee joint was 
moderately narrowed in both the medial and lateral 
compartment, that the lateral meniscus could not be 
identified, that the medial meniscus was significantly 
truncated and partially subluxed out of the joint space, that 
the collateral ligaments were intact but thickened, and there 
was erosion to the articulating cartilages of the patella.  
The impression included advanced osteoarthritic changes, 
degeneration of the menisci, large joint effusion and 
osteosclerotic changes.   

A March 2002 private evaluation report noted problems with 
the right knee giving way and progressive pain.  Recent X-
rays revealed severe degenerative changes.  On examination, 
he had full extension of the knee and flexion to 110 degrees 
with crepitance on range of motion.  He had psuedolaxity of 
the MCL.  He had some palpable osteophytes along the medial 
joint line.  His lateral collateral, anterior and posterior 
ligaments were intact.  Mild effusion was noted.  The 
assessment was advanced arthritic problems of the knee 
secondary to injury and meniscectomy done in service.  
Treatment options were discussed.  It was noted that the 
veteran was very young and not a good candidate for knee 
replacement although he had the arthritic disease to warrant 
g one.  He was noted to work in heavy labor and would likely 
not do well with a knee replacement.  He was given an 
injection of Lidocaine/Kenalog.

At a June 2002 VA examination, the veteran reported severe 
generalized right knee pain, weakness and stiffness with 
episodes of swelling, heat, and redness.  He stated that he 
had problems with instability with the knee locking and 
giving way.  He reported daily flare-ups of pain at level 9 
out of 10 usually at work and lasting throughout the day.  
Precipitating factors for flare-ups were standing, walking, 
squatting and getting up and down.  The pain was alleviated 
by medication.  Additional limitations of motion during a 
flare up were that he sometimes fell due to instability.  It 
caused problems with his usual occupation, which involved 
lifting and carrying, and he was advised to seek a different 
line of work.  He was also restricted from engaging in sports 
due to his knee problem.

On physical examination he used the arms of his chair to 
assist in getting up.  He walked with an antalgic gait to the 
right.  His right knee showed 2+ swelling with a small 
effusion, but no increased warmth or redness was noted.  The 
patella moved freely and tracked well.  Q angle was 
approximately 18 degrees and there was no sign of quadriceps 
wasting.   He was noted to be wearing a neoprene sleeve and 
had a 7-centimeter scar that was not adhered.  Range of 
motion of the right knee was 32 degrees extension and 52 
degrees flexion with severe pain.  There was severe pain with 
movement of the right knee.  Lateral and medial instability 
with severe pain was present.  Anterior drawer sign was 
negative, posterior drawer sign was positive.  Crepitus was 
present.  The veteran was able to accomplish a squatting 
maneuver, but extended his right leg and had severe pain.  He 
also had difficulty arising from a squatting position.  Motor 
strength testing revealed 5/5 of both knees, but pain on the 
right knee.  Deep tendon reflexes were 2+ and there was 
intact perception to vibratory stimuli of the lower 
extremities.  The diagnosis was history of traumatic injury 
with surgical intervention to the right knee progressing to 
advanced osteoarthritis.  The examiner noted that there was 
functional deficit secondary to pain, instability and 
decreased range of motion.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Service connection is currently in effect for right knee 
instability due to postoperative residuals of anterior 
cruciate ligament deficiency rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.  

The evidence reflects that the veteran complained of several 
episodes of the knee locking and giving way and causing him 
to fall from time to time.  A February 2002 MRI revealed that 
the medial meniscus was significantly truncated and partially 
subluxed out of the joint space and that the collateral 
ligaments were intact but thickened.  At the June 2002 VA 
examination, he used a neoprene sleeve for knee support.  
Testing did reveal that lateral and medial instability with 
severe pain was present and that anterior drawer sign was 
negative, but the posterior drawer sign was positive.  The 
examiner noted that there was functional deficit secondary to 
instability.  Resolving doubt in the veteran's favor and 
considering factors outlined by the Court in DeLuca, the 
Board finds that the disability picture presented is 
comparable to the criteria for a 30 percent rating.  See 
38 C.F.R. § 4.7 (2003).

As the veteran's disability is evaluated under Diagnostic 
Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are not applicable, and consideration of pain does not 
warrant a separate compensable evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, because Diagnostic 
Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion, it does not 
encompass arthritis.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14 (2003).  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In an August 1998 
precedent opinion, the Acting General Counsel of the VA 
clarified that if a musculoskeletal disability is rated under 
a specific Diagnostic Code that does not list limitation of 
motion as part of the rating criteria, and another Diagnostic 
Code based on limitation of motion may be applicable, the 
latter Diagnostic Code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGPREC 9-98 (1998).  Here, 
in accordance with VAOPGPREC 9-98, the RO has provided a 
separate 40 percent evaluation for the veteran's right knee 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2003).

Diagnostic Code 5010 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Code 5257 and 5010 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Diagnostic Codes 5257 and 5010, if the criteria for each 
code are met, is not pyramiding. VAOPGCPREC 23-97 (1997).  
When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees. A 30 percent 
evaluation requires limitation to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71, Plate II (2003).

The evidence on the most recent examination of June 2002 
revealed the veteran's extension to be restricted to 32 
degrees, consistent with a 40 percent evaluation contemplated 
when extension is restricted to 30 degrees.  There is no 
evidence showing that the veteran's right knee extension is 
limited to 45 degrees, which would warrant a higher rating of 
50 percent under DC 5261.  To the contrary the March 2002 
private medical report revealed full extension of the knee 
and flexion to 110 degrees.  The Board observes that the 
examiner did find functional deficit secondary to pain and 
decreased range of motion; however, the 40 percent disability 
evaluation contemplates the level of decreased motion and 
pain associated with the degree of disability demonstrated

There is also no evidence suggesting ankylosis of the right 
knee, therefore Diagnostic Code 5256 evaluating ankylosis is 
not applicable.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's right knee 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Here, the evidence of record shows that the veteran is still 
employed.  Additionally, the record consists of treatment 
reports and VA examination reports that include findings 
regarding the symptoms and manifestations of the veteran's 
right knee disabilities.  These records do not indicate or 
contain references to frequent hospitalization for treatment 
of his right knee disability.  Moreover, the right knee 
disability is not otherwise shown to render impractical the 
application of the regular schedular standards.  

Parenthetically, the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68 (2003) provides that "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed." Amputation of a leg with defective stump and 
thigh amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may be assigned 
a 60 percent evaluation. 38 C.F.R. Part 4, Diagnostic Codes 
5163 and 5164.  The veteran's combined disability evaluation 
for his right knee arthritis and instability is now 60 
percent disabling.  See 38 C.F.R. § 4.25.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating in excess of 40 percent for arthritis and 
favors an increased rating for laxity to 30 percent, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for the veteran's right knee 
osteoarthritis is denied.

A rating of 30 percent for the veteran's right knee 
instability due to postoperative residuals of anterior 
cruciate ligament (ACL) instability is granted, subject to 
regulations governing monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



